DETAILED ACTION

	This office action is in reply to the amendment dated March 10, 2022. 
	Claims 1-25 have been canceled; claims 26-29 and 31-33 have been amended; and, claims 34, 36 and 37 had been withdrawn. 


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ms. Ronni S. Jillions on April 29, 2022.

The application has been amended as follows: 
Claim 29 has been amended to include the limitations of claim 26.
The claims should recite as follows:
1-26. (canceled)

27. The system for a reversible transformation of a reciprocating motion into a rotary motion according to claim 29, wherein said elastic means comprises springs.
28. The system for a reversible transformation of a reciprocating motion into a rotary motion according to claim 29, wherein said elastic means comprises a pressurized fluid.

29. A system for a revisable transformation of a reciprocating motion into rotary motion, comprising one or more of actuating devices adopted to cooperate with a rotor having a spiral section and having at least one interaction surface for interacting with said one or more actuating devices; 
wherein each actuating device of said one or more actuating devices comprises a pressurized fluid actuated cylinder and head, and wherein each actuating device is associated with a rod that incorporates a slider engaging with said at least one interaction surface of said rotor, wherein the slide rotatably mounted onto the head, and the head is slidably mounted on the rod; 
wherein the one or more actuating devices are actuated by the pressurized fluid, wherein each hydraulic cylinder and head of a respective actuating device of said one or more actuating devices comprises a first and a second hydraulic cylinder coaxially assembled internally of said first hydraulic cylinder, each being independently slidable relative to one another, and wherein each of said first and second hydraulic cylinder is coupled to an elastic means; and, 
wherein each actuating device is configured to employ separately first elastic means of a first hydraulic cylinder and subsequently second elastic means of said second hydraulic cylinder to urge a tubular rod coupled to said first and second hydraulic cylinder, said tubular rod being associated with a head that incorporates the slider, said slider being adapted to transmit a thrust from said tubular rod to said at least one interaction surface of said spiral rotor creating thereby a torque onto said rotor.
	30. The system for a reversible transformation of a reciprocating motion into a rotary motion according to claim 29, wherein each actuating device is arranged in an inclined condition with respect to the orthogonal direction of said at least one interaction surface of rotor.

	31. The system for the reversible transformation of a reciprocating motion into a rotary motion according to claim 30, wherein the arrangement of each actuating device is such that by varying the inclination of said device with respect to the orthogonal direction of said at least one interaction surface of said rotor, the thrust value that said device applies onto said rotor is varied, and consequently a torque to the rotor is also varied.

32. The system for the reversible transformation of a reciprocating motion into rotary motion according to claim 29, wherein the arrangement of each actuating device is such that by varying the inclination of the device with respect to the orthogonal direction of said at least one interaction surface of said rotor, an expansion / compression stroke of each actuating device with respect to a complete revolution of said rotor is also varied.

33. The system for the reversible transformation of a reciprocating motion into rotary motion according to claim 29, wherein the arrangement of each actuating device is such that by varying the inclination of the device with respect to the orthogonal direction of said at least one interaction surface of said rotor, a direction of rotation of said rotor is changed.

34. The system for the reversible transformation of a reciprocating motion into rotary motion according to claim 29, wherein the at least one interaction surface is inclined with respect to the longitudinal axis of rotation of said rotor at a predetermined angle comprised between 1˚ and 89˚ degrees.

35. The system for the reversible transformation of a reciprocating motion into a rotary motion according to claim 29, wherein each actuating device is configured to be mounted at an inclined arrangement with respect to the orthogonal direction of said at least one interaction surface of said rotor by a determined angle which is comprised between -89° and + 89˚ degrees.

36. The system for the reversible transformation of a reciprocating motion into rotary motion according to claim 29, wherein the at least one interaction surface has a convex surface.

37. The system for the reversible transformation of a reciprocating motion into a rotary motion according to claim 29, wherein the at least one interaction surface has a convex surface, and wherein each actuating device is configured to be mounted at an orthogonal orientation with respect to said convex surface.


Allowable Subject Matter

Claims 27-37 are allowable. 
Claims 34, 36 and 37 previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions Species I through Species V, as set forth in the Office action mailed on April 12, 2021, is hereby withdrawn and claim 34, 36 and 37 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.	

Reasons for Allowance
The prior art does not anticipate nor render obvious the combination set forth in the independent claims, and specifically does not disclose a system for a revisable transformation of a reciprocating motion into rotary motion, comprising one or more of actuating devices adopted to cooperate with a rotor having a spiral section and having at least one interaction surface for interacting with said one or more actuating devices; 
wherein each actuating device of said one or more actuating devices comprises a pressurized fluid actuated cylinder and head, and wherein each actuating device is associated with a rod that incorporates a slider engaging with said at least one interaction surface of said rotor, wherein the slide rotatably mounted onto the head, and the head is slidably mounted on the rod; wherein the one or more actuating devices are actuated by the pressurized fluid, wherein each hydraulic cylinder and head of a respective actuating device of said one or more actuating devices comprises a first and a second hydraulic cylinder coaxially assembled internally of said first hydraulic cylinder, each being independently slidable relative to one another, and wherein each of said first and second hydraulic cylinder is coupled to an elastic means; and, wherein each actuating device is configured to employ separately first elastic means of a first hydraulic cylinder and subsequently second elastic means of said second hydraulic cylinder to urge a tubular rod coupled to said first and second hydraulic cylinder, said tubular rod being associated with a head that incorporates the slider, said slider being adapted to transmit a thrust from said tubular rod to said at least one interaction surface of said spiral rotor creating thereby a torque onto said rotor.
 Thus, for at least the foregoing reasons, the prior art of record neither anticipates nor render obvious the present invention as set forth in claims 27-37.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEUTA B HOLBROOK whose telephone number is (571)270-3276. The examiner can normally be reached Monday - Friday 8am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LINDSAY LOW can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TEUTA HOLBROOK/
Examiner
Art Unit 3747



/GEORGE C JIN/            Primary Examiner, Art Unit 3747